Citation Nr: 0006916	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether entitlement to the reimbursement of retroactive 
benefits pursuant to a vocational training and rehabilitation 
program under Chapter 31, Title 38, United States Code, 
pursued at Widener University Law School includes the payment 
of expenses for a computer and printer and whether the 
veteran is entitled to self-employment assistance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty for training from June 1983 to 
September 1983, and from June 1984 to August 1984, and active 
duty from March 1985 to February 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision letter of the Vocational 
Rehabilitation and Counseling Officer (VRCO) of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
entitlement to the reimbursement of retroactive benefits 
pursuant to a vocational training and rehabilitation program 
under Chapter 31, Title 38, United States Code, pursued at 
Widener University Law School to include the payment of 
expenses for a computer and printer and whether the veteran 
is entitled to self-employment assistance.  In November 1998, 
the Board remanded this case to the RO for further 
development which has not been completed in its entirety.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

As pointed out at length by the veteran's representative, the 
history of the veteran's claim and certain directives to 
resolve the matters on appeal were set out by the Board in 
the November 1998 remand decision.  

In particular, with regard to the claim for expenses for a 
computer and printer, the Board pointed out that the 
applicable regulation, 38 C.F.R. § 21.212(b), provides that 
the VA will authorize only those supplies which are required: 
(1) to be used by similarly circumstanced non-disabled 
persons in the same training or employment situation; (2) to 
mitigate or compensate for the effects of the veteran's 
disability while he or she is being evaluated, trained or 
assisted in gaining employment; or (3) to allow the veteran 
to function more independently and thereby lessen his or her 
dependence on others for assistance.  The Board noted that 
while the VRCO determined that the veteran did not meet the 
criteria, it was clear that the VRCO had not considered the 
veteran's service-connected back disability, rated as 60 
percent disabling, and his service-connected post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling, in 
the assessment of the veteran's situation under 38 C.F.R. 
§ 21.212(b)(2) and (3).  Moreover, the Board determined that 
VRCO had not provided any documentation that Widener 
University Law School did not require personal 
computers/printers for the law students.  In light of the 
foregoing, the Board determined that the VRCO was required to 
reconsider the veteran's claim for reimbursement of expenses 
for a computer and printer in light of all of the veteran's 
service-connected disabilities as well as the pertinent 
information to be requested from Widener University Law 
School.  

Thereafter, a letter was sent to the Dean of Faculty of 
Widener University Law School requesting information as to 
whether that institution required a computer and printer of 
students during the period of time that the veteran was 
enrolled as a student.  In response, a representative of the 
school indicated that such equipment was not required of 
student.  However, as pointed out by the veteran's 
representative, it certainly appears that this verification 
letter was signed by someone other than the Dean of Faculty.  
Thereafter, the RO confirmed and continued the prior denial 
of the veteran's claim without any consideration of the 
veteran's claim in light of ALL of his service-connected 
disabilities.  There was no reference that any consideration 
was made to his service-connected back and PTSD disabilities 
as well as his service-connected right leg disability.  

With regard to whether the veteran is entitled to self-
employment assistance, the Board pointed out that the 
applicable regulation, 38 C.F.R. § 21.257(a), provides that 
vocational rehabilitation will generally be found to have 
been accomplished by the veteran when he or she achieves 
suitable employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector; rehabilitation of the veteran may be achieved through 
self-employment in a small business, if the veteran's access 
to the normal channels for suitable employment in the public 
or private sector is limited because of his or her disability 
or other circumstances in the veteran's situation warrant 
consideration of self-employment as an additional option.  In 
the prior remand decision, the Board noted that the VRCO had 
determined that the veteran was not entitled to self-
employment assistance because he was not denied access to 
normal channels for suitable employment in either the public 
or private sectors as a result of his disability or other 
special circumstances.  Again, the Board pointed out that it 
was clear that the VRCO did not consider the veteran's 
service-connected back disability and/or his service-
connected PTSD in the assessment of the veteran's situation 
under 38 C.F.R. § 21.527(a).  Upon remand, the Board 
requested the RO to obtain the following information from the 
veteran: whether the veteran is self-employed in a small 
business or whether he is employed by another individual and 
whether the veteran's access to the normal channels for 
suitable employment in the public or private sector was 
limited because of his service-connected disabilities or 
other circumstances in the veteran's situation.  The RO did 
not contact the veteran at all with regard to this 
information nor was any further evaluation of whether the 
veteran was entitled to self-employment assistance undertaken 
at all, particularly in light of all of his service-connected 
disabilities.  

In light of the foregoing, the Board has no choice but to 
again remand this case back to the RO for completion of the 
requested development.  

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should again verify from the 
Dean of Faculty of Widener University Law 
School whether or not this school did or 
did not require personal 
computers/printers for the law students 
when the veteran was enrolled.  If the 
Dean of Faculty is unavailable, the 
individual providing this information 
should indicate his/her authority to do 
so.  

2.  The veteran should be requested to 
answer the following questions: whether 
the veteran is self-employed in a small 
business or whether he is employed by 
another individual and whether the 
veteran's access to the normal channels 
for suitable employment in the public or 
private sector was limited because of his 
service-connected disabilities or other 
circumstances in the veteran's situation. 

3.  The VRCO of the RO should determine 
whether entitlement to the reimbursement 
of retroactive benefits pursuant to a 
vocational training and rehabilitation 
program under Chapter 31, Title 38, 
United States Code, pursued at Widener 
University Law School includes the 
payment of expenses for a computer and 
printer and whether the veteran is 
entitled to self-employment assistance 
under the applicable laws and regulations 
and IN LIGHT OF ALL OF HIS SERVICE-
CONNECTED DISABILITIES WITH SPECIFIC 
DISCUSSION OF HIS SERVICE-CONNECTED BACK 
AND PTSD DISABILITIES.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




